DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claim 1 recites the limitation(s) “Receive, over the network, at least one real estate service request and at least one contractor request”. However, these limitation are confusing. Applicant has not positively claimed whether one requestors makes a dual request, or, two users make one request each. If one requestor makes two requests, then the claimed invention does not positively claim how the dual request is processed to divide the requests for each of the service providers.

Independent claim 13 which claims dependency from claim 11, when written in independent form recites the limitation(s):
allocating and sending, by the at least one of a plurality of servers over a network, the at least one real estate service request that has been matched with the at least one contractor service request to the at least one first electronic device accessible by real estate agents; and 

However, these limitation are confusing. Applicant has not positively claimed whether the request received by the contractor is returned back to the real estate agent, or acceptance of the request by the contractor is sent to the real estate agent.
Dependent claims 2 – 10 and 12 – 20 inherit the deficiencies of parent claims 1 and 11 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 11, representative of claims 1 is directed towards a method, which is a statutory 
This judicial exception is not integrated into a practical application because, in particular, the claim recites a primary device receiving a request for service from a secondary device, and sending (transmitting) received request from the secondary device to a third device. The primary device, secondary device and third device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of receiving information and transmitting the information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the information to the third device (user device) amounts to insignificant extra-solution activity.
The combination of these additional elements in no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements of receiving information from a requestor’s device and transmitting to a contractor’s device amounts to no more than mere instruction to apply the exception using a generic computer 
As for dependent claims 13 and 15 – 20,  these claims recite limitations that further define the same abstract idea of recursively using the recited steps for another user, providing access to profile information of user, storing financial information associated with the users, paying the contractor for their rendered services, and allowing users to update their service requests, that further define the same abstract idea noted in claim 1, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 2 – 10 and 12,  these claims recite limitations that further define the same abstract idea of defining what players in the claimed invention, what data can be accessed by the user, and how data can be accessed. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
Therefore, they are considered patent ineligible for the reasons given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 and 6 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urbanski US Publication 2011/0238477 and TaskRabbit.com hereinafter referred to as TaskRabbit.

Regarding claim 1, Urbanski teaches system and method for managing and allocating real estate related services (Urbanski, receiving, by the at least one of a plurality of servers, at least one contractor service request via the at least one second electronic device accessible by contractors in response to the allocating and sending of the at least one real estate service request) [Urbanksi, abstract], comprising: 
a plurality of servers connected via a network to at least one electronic device accessible by real estate agents (e.g. a type of a user who is a requestor who needs a project to be completed) [Urbanski, 0085] and at least one electronic device accessible by contractors (Urbanski, Lender; (e.g. a type of a user who can complete the requested project) [Urbanski, 0085]) [Urbanski, 0081, 0085, Fig. 1 and associated disclosure], at least one of the plurality of servers configured to: 
receive, over the network, at least one real estate service request and at least one contractor request (Urbanski, receiving a consumer’s subject matter request; consumer will be ; 
allocate and send the at least one real estate service request to a second electronic device accessible by at least one of the contractors (Urbanski, consumer/product or service provider matching unit 250 may match the consumer 120 with one or more products or service providers 130 based on at least one of the consumer's profile and subject matter request; the consumer/product or service provider matching unit 250 may provide the consumer's contact information to the matched one or more products or service providers
130) [Urbanski, 0103, Fig. 3 and associated disclosure]; 
allocate and send the at least one contractor request to a first electronic device accessible by at least one of the real estate agents (Urbanski, consumer/product or service provider matching unit 250 may match the consumer 120 with one or more products or service providers 130 based on at least one of the consumer's profile and subject matter request; the consumer/product or service provider matching unit 250 may provide the consumer's contact information to the matched one or more products or service providers
130) [Urbanski, 0103, Fig. 3 and associated disclosure]; 
Urbanski does not explicitly teach to confirm at least one matched the received requests. However, Urbanski teaches, The consumer/product or service provider matches unit 250 may then match the consumer 120 with one or more products or service providers 130 based on the consumer's profile, the subject matter request, and/or the derived geographic area [Urbanski, 0108]. TaskRabbit teaches system and method wherein a task requestor initiates a task fulfillment service request, and matches/confirms the service providers who can fulfill the task and a list is provided to the requestor (TaskRabbit, post a task, get matched, get it done, and when the task is complete, payment will happen seamlessly and securely through the app). Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to  [TaskRabbit, page 23 – 25].
Urbanski in view of TaskRabbit teaches system and method further comprising:
wherein, in response to the allocating of the at least one contractor service request, at least one of the plurality of servers confirms at least one matched real estate service request and contractor service request from the at least one matched real estate service request and the at least one contractor service request [Urbanski, 0108; TaskRabbit, page 23 – 25].

Regarding claims 11 and 13, A method for managing and allocating real estate related services (Urbanski, receiving, by the at least one of a plurality of servers, at least one contractor service request via the at least one second electronic device accessible by contractors in response to the allocating and sending of the at least one real estate service request) [Urbanksi, abstract], comprising: 
receiving, by at least one of a plurality of servers, at least one real estate service request from at least one first electronic device accessible by real estate agents (Urbanski, receiving a consumer’s (consumer is a real estate agent) subject matter request) [Urbanski, 0010, 0102]; 
approving the at least one real estate service request (Urbanski, The consumer/product or service provider matches unit 250 may then match the consumer 120 with one or more products or service providers 130 based on the consumer's profile, the subject matter request, and/or the derived geographic area; i.e. service provider who can fulfill the request is confirmed/approved/selected only when they meet the criteria for fulfillment of the consumer’s request) [Urbanski, 0108]; 
allocating and sending, by at least one of a plurality of servers over a network, at least one real estate service request to at least one second electronic device accessible by contractors (Urbanski, consumer/product or service provider matching unit 250 may match the consumer 120 with one or more products or service providers 130 based on at least one of the consumer's profile and subject matter request; the consumer/product or service provider matching unit 250 may provide the consumer's contact information to the matched one or more products or service providers 130) [Urbanski, 0103, Fig. 3 and associated disclosure]; and 
receiving, by the at least one of a plurality of servers, at least one contractor service request via the at least one second electronic device accessible by contractors in response to the allocating and sending of the at least one real estate service request (Urbanski, receiving a consumer’s (consumer is a real estate agent) subject matter request; as best understood by examiner, it is deemed that a second user (who happens to be a service provider) initiates a service request) [Urbanski, 0010, 0102]); .
approving the at least one contractor service request (Urbanski, The consumer/product or service provider matches unit 250 may then match the consumer 120 with one or more products or service providers 130 based on the consumer's profile, the subject matter request, and/or the derived geographic area; i.e. service provider who can fulfill the request is confirmed/approved/selected only when they meet the criteria for fulfillment of the consumer’s request) [Urbanski, 0108]; 
allocating and sending, by the at least one of a plurality of servers over a network, the at least one real estate service request that has been matched with the at least one contractor service request to the at least one first electronic device accessible by real estate agents (Urbanski, The consumer/product or service provider matches unit 250 may then match the consumer 120 with one or more products or service providers 130 based on the consumer's profile, the subject matter request, and/or the derived geographic area; i.e. service provider who can fulfill the request is confirmed/approved/selected only when they meet the criteria for fulfillment of the consumer’s request) [Urbanski, 0108]; and 
 [TaskRabbit, page 23 – 25].
Urbanski in view of TaskRabbit teaches system and method further comprising:
receiving, by the at least one of a plurality of servers, at least one confirmation of a matched real estate service request and contractor service request from the at least one first electronic device accessible by real estate agents [Urbanski, 0108; TaskRabbit, page 23 – 25].

Regarding claims 2 and 12, Urbanski in view of TaskRabbit teaches system and method, wherein the at least one real estate service request comprises a single request to a single contractor (Urbanski, receiving a consumer’s subject matter request) [Urbanski, 0010, Fig. 3 and associated disclosure].

Regarding claims 3 and 15, Urbanski in view of TaskRabbit teaches system and method, wherein each of the at least one real estate service requests comprises accessibility to a profile of a real estate agent (Urbabski, The member may receive a request from the professional member, at which time they would be able to see all the details about the .

Regarding claims 4 and 16, Urbanski in view of TaskRabbit teaches system and method, wherein each of the at least one contractor service requests comprises accessibility to a profile of a contractor (Urbabski, The member may receive a request from the professional member, at which time they would be able to see all the details about the person initiating the request, and can then accept, reject, or report the contact as "spam") [Urbanski, 0085].

Regarding claim 6, Urbanski in view of TaskRabbit teaches system and method, wherein a first of the plurality of servers is associated with a job posting entity (Urbanski, Fig. 1 and associated disclosure] and a second of the plurality of servers is associated with a banking entity (TaskRabbit, when the task is complete, payment will happen seamlessly and securely through the app; i.e. TaksRabbit is communicatively connected to a banking entity to be able to seamlessly charge the requestor for the services complete by a task runner [TaskRabbit, page 25].

Regarding claim 7, Urbanski in view of TaskRabbit teaches system and method, wherein the first of the plurality of servers associated with the job posting entity is configured to receive, allocate (Urbanski, consumer/product or service provider matching unit 250 may match the consumer 120 with one or more products or service providers 130 based on at least one of the consumer's profile and subject matter request) [Urbanski, 0103, Fig. 3 and associated disclosure], and confirm the at least one real estate service request and the at least one contractor service request (as responded to above in response to claim 1) [TaskRabbit, page 23 – 25].

Regarding claims 8, 17 and 18, Urbanski in view of TaskRabbit teaches system and method, wherein the second of the plurality of servers associated with the banking entity manages and stores data representing at least one real estate agent's banking information and at least one contractor's banking information to properly allocate funds for completed jobs associated with the at least one real estate service request (TaskRabbit, when the task is complete, payment will happen seamlessly and securely through the app; i.e. TaksRabbit is communicatively connected to a banking entity to be able to seamlessly charge the requestor for the services complete by a task runner) [TaskRabbit, page 25].

Regarding claims 9 and 19, Urbanski in view of TaskRabbit teaches system and method, wherein the at least one real estate service request and the at least one contractor service request is accessible within a module stored on each of the first electronic device and the second electronic device (TaskRabbit, easily book and manage tasks in our app) [TaskRabbit, page 40].

Regarding claims 10 and 20, Urbanski in view of TaskRabbit teaches system and method, wherein a status of at least one job allocated to at least one contractor is accessible and manipulatable by the at least one contractor and at least one real estate agent within the module (TaskRabbit teaches to allow users to cancel or modify their tasks, and also allows for changing the status of task to comlete) [TaskRabbit, page 8].

Regarding claim 14, Urbanski in view of TaskRabbit teaches system and method, wherein, in response to the receiving of the confirmation, at least one of the plurality of servers confirms the confirmation from the at least one first electronic device accessible by real estate agents
(TaskRabbit, when the task is complete, payment will happen seamlessly and securely through the app; i.e. TaksRabbit based upon the confirming that the requestor has confirmed the completion of their task, seamlessly pays the task runner) [TaskRabbit, page 25].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Urbanski US Publication 2011/0238477 and TaskRabbit.com hereinafter referred to as TaskRabbit and Rideshare Guy YouTube Video “How To Use The Uber Driver App” hereinafter referred to as RideshareGuy. 

Regarding claim 5, Urbanski in view of TaskRabbit does not explicitly recite service request accessible via a mapping component. However, before the invention, it was old and known to one of ordinary skill in the art that TaskRabbit provides mapping capability to its users to enable them to limit receiving of tasks within an area the users desire. However, RideshareGuy teaches that Uber provides a mobile which enables a passenger (e.g. a real estate agent) can make a service request (get a ride to their destination to perform real estate service (e.g. showing of a home in a downtown), and is provide with a map which enables them to set their pickup location) [see at least, RideshareGuy, page 7]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Urbanski in view of TaskRabbit by adopting teachings of RideshareGuy to help their user base to see availability of service providers available in their close vicinity.
Urbanski in view of TaskRabbit and RideshareGuy teaches system and method, wherein the at least one real estate service request is accessible via a visible mapping component on at least one of the first electronic device and the second electronic device (as responded to above) [RideshareGuy, page 7, 9].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Downs et al. US Publication 2009/0150221 teaches system and method for lead generation.
Oliver et al. US Publication 2015/0178784 teaches system and method directed to a lead generation tool.
Mini et al. US Patent 6,684,196 teaches system and method directed to  beginning-to-end online automation of real estate transactions.
Cook et al. US Patent 10,373,198 teaches system and method directed to generating existing customer leads.
Sher US Publication 2018/0322597 teaches system and method directed to real estate transaction assistance system and method is provided to facilitate matching, engaging, contracting, and communicating between parties to a real estate and/or property rental transaction by a network-leveraged system.
Task Rabbit’s published article “5 Tips To Manage Your Tasker Schedule” teaches that TaskRabbit uses mapping functionality to enable their users to define regions they want to provide services in.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

July 14, 2021